ORDER

PER CURIAM.
The Estate of Margaret Vatterott (Estate), as a substituted party, brought suit against Michael J. Vatterott (Vatterott) for money taken from Margaret Vatterott and breaching his fiduciary duty to her. The circuit court entered judgment in favor of Estate. This appeal arises from Estate’s attempt to garnish principle and income from a spendthrift trust created in favor of Vatterott.
We have read the briefs and reviewed the legal file. We find no error of law and no jurisprudential purpose will be served by an extended written opinion. The judgment of the trial court is affirmed in accordance with Rule 84.16(b).